TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00596-CR




                                   Harvey Granado, Appellant

                                                 v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. 0996464, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




               A jury found appellant Harvey Granado guilty of possessing less than one gram of

heroin. See Tex. Health & Safety Code Ann. § 481.112 (West Supp. 2001). The jury assessed

punishment, enhanced by previous felony convictions, at imprisonment for ten years and a $7000 fine.

See Tex. Penal Code Ann. § 12.41(a)(2) (West Supp. 2001).

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by advancing a contention that might arguably support the appeal. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered

to appellant, and appellant was advised of his right to examine the appellate record and to file a pro

se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief. We agree that appellant was not

unlawfully detained and that the appeal is frivolous and without merit.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: June 7, 2001

Do Not Publish




                                                 2